Citation Nr: 1316208	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to August 2006. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although not explicitly addressed in this rating decision, the claim for a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In March 2011, the Veteran appeared for a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.  The Veterans Law Judge that conducted the Veteran's March 2011 hearing has since retired.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.707.  Therefore, the Veteran was offered a new hearing in a letter dated in February 2013.  He was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran did not respond to the letter.  Therefore, the Board will proceed to consider the issues on appeal.

In a statement dated in December 2011, but received at VA in May 2012, the Veteran raised the issue of entitlement to an evaluation in excess of 30 percent for his service-connected psychiatric disorder.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

In April 2013 this matter was last before the Board, at which time it was remanded.  Unfortunately, it must once again be remanded to ensure compliance with the Board's remand directives.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

When this matter was last before the Board in April 2013, it was remanded to be held in abeyance and then readjudicated following the adjudication of the Veteran's claim of entitlement to an evaluation in excess of 30 percent for his service-connected psychiatric disorder, which was referred by the Board at that time.  The claim of entitlement to a TDIU was found to be inextricably intertwined with the claim for an increased evaluation of the psychiatric disorder referred in the Board's April 2013 decision and remand, and was to be deferred pending adjudication of that referred claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

A review of the claims file documents that the Board's remand of the claim for a TDIU was issued on April 18, 2013.  On April 19, 2013, or one day after the issuance of the Board's remand, the Appeals Management Center (AMC) issued a Supplemental Statement of the Case (SSOC) that continued to deny entitlement to a TDIU.  However, although the matter of entitlement to a TDIU was readjudicated in accordance with the Board's directives, the claim for entitlement to an evaluation in excess of 30 percent for his service-connected psychiatric disorder was not adjudicated prior thereto, or at all.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

Accordingly, the case is REMANDED for the following action:

Following adjudication of the Veteran's claim for entitlement to an evaluation in excess of 30 percent for a psychiatric disorder, identified as insomnia, readjudicate the Veteran's claim of entitlement to a TDIU.  If the determination of this claim remains unfavorable to the appellant, issue a SSOC and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



